Appeals from the Court of Appeals for Cuyahoga Comity.
O’Neill, Judge.
A petition by a minor child, alleging that a defendant wrongfully induced the plaintiff’s father to abandon his family thereby (1) depriving the plaintiff of his father’s affection, companionship and guidance and (2) bringing unwanted attention and unwarranted publicity causing embarrassment, humiliation and loss of social standing to the plaintiff, is subject to demurrer on the ground that it fails to state a cause of action.
Judgments affirmed.
Taft, C. J., Zimmerman, Matthias, Griffith and Herbert, JJ., concur.
Gibson, J., dissenting.